92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David L. MATTHEWS, Plaintiff-Appellant,andEQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff,v.EVEREADY BATTERY COMPANY, INCORPORATED, Defendant-Appellee.
No. 95-2464.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 6, 1996.Decided:  August 2, 1996.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  N. Carlton Tilley, Jr., District Judge.  (CA-92-610-2)
David L. Matthews, Appellant Pro Se.  William Lawrence Rikard, Jr., Maureen Roncevich Hall, PARKER, POE, ADAMS & BERNSTEIN, Charlotte, NC, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINSON, Chief Judge, and WILLIAMS and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Appellees in this action alleging employment discrimination.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Matthews v. Eveready Battery Co., Inc., No. CA-92-610-2 (M.D.N.C. June 26, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED